Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered. By way of this submission, Applicant has cancelled claims 68 and 114 and amended claims 23, 69, and 112.

Claim 23 is allowable. The restriction requirement between Groups I and II, and the species of specific antibodies, as set forth in the Office action mailed on December 11, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 11, 2021 is partially withdrawn, with only the restriction between Groups I-II and III still in effect. Claims 70-74, directed to nucleic acids encoding antibody sequences, a vector, a host cell and a method for producing the antibody, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 23, 25, 38-42, 50-51, 56, 59-60, 69, 70-76, and 109-113 are allowed as amended below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2021 was filed after the mailing date of the first Office action on the merits on March 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Jillian Pesin-Fulop via telephone on January 11, 2022 and January 25, 2022.

The application has been amended as follows: 
--Claim 67: (Cancelled)--

--Claim 70: (Currently Amended) An isolated nucleic acid comprising a nucleic acid sequence encoding the anti-Siglec-5 antibody of claim [[1]]23. --

--Claim 77: (Cancelled)--

The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to the claims in the submission filed October 27, 2021, in combination with the above Examiner’s amendment, have addressed the issues of the rejections of record and overcome each rejection. Applicant’s amendments to the claims have distinguished the claims over the references cited in the previous final rejection, dated July 27, 2021, and all antibody sequences have been searched and were found to be free of the art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/CHUN W DAHLE/Primary Examiner, Art Unit 1644